              Case 3:20-cv-01156-RNC Document 9 Filed 08/18/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

 SIEGFRIED LISISCHEFF                             :
                                                  :
                         Plaintiff                :      CIVIL ACTION NO. 3:20-cv-01156-RNC
 V.                                               :
                                                  :
 MASTEC NORTH AMERICA, INC.,                      :
 MIGUEL A. AQUINO and ARI FLEET                   :
 LT, LTD                                          :
                 Defendants.                      :      AUGUST 18, 2020

                  MOTION FOR EXTENSION OF TIME TO RESPOND TO
                            PLAINTIFF’S COMPLAINT

        Defendants, MasTec North America, Inc., Miguel A. Aquino, and Ari Fleet LT, LTD

(collectively, the “Defendants”) hereby move for a ten (10) day extension of time to answer or

otherwise respond to Plaintiff’s Complaint up to and including August 28, 2020. As reasons

therefore, Defendants state as follows:

        1.       Plaintiff, Siegfried Lisischeff (“Plaintiff”), allegedly served his Summons and

Complaint on the Defendants on July 14, 2020. The Complaint bears a return date of July 28,

2020. Under the Connecticut Practice Book, Defendants would not be required to file its initial

pleading until thirty days from the return date, August 28, 2020, at the earliest.

        2.       On August 11, 2020, Defendants removed this action to the United States District

Court for the District of Connecticut.

        3.       QBE requests an additional ten (10) days, up to and including August 28, 2020, to

respond to the Complaint. As a result of the removal on August 11, 2020, the deadline for filing a

responsive pleading was shortened by ten days to August 18, 2020.

        4.       This additional time is necessary to allow the Defendants an opportunity to review

the Complaint and pertinent file materials, and prepare an adequate response.




27419737.v1
              Case 3:20-cv-01156-RNC Document 9 Filed 08/18/20 Page 2 of 3




        5.       This is the Defendants’ first request for an extension of this deadline.

        6.       Counsel for the Defendants has conferred with counsel for the Plaintiff and Plaintiff

has no objection to the requested extension.

        WHEREFORE, for the foregoing reasons, Defendants MasTec North America, Inc.,

Miguel A. Aquino, and Ari Fleet LT, LTD respectfully request that the Court grant their motion

and extend the time for Defendants to respond to the Complaint by ten (10) days, up to and

including August 28, 2020.




                                                       Respectfully submitted,
                                                       MASTEC NORTH AMERICA, INC.,
                                                       MIGUEL A. AQUINO and ARI FLEET LT,
                                                       LTD

                                                       By:   /s/ Andrew L. Baldwin
                                                             Joshua L. Milrad (ct19321)
                                                             Andrew L. Baldwin (ct29171)
                                                             GOLDBERG SEGALLA, LLP
                                                             100 Pearl Street, Suite 1100
                                                             Hartford, CT 06103-4506
                                                             Tel: 860.760.3328
                                                             Tel: 860.760.3313
                                                             Email: jmilrad@goldbergsegalla.com
                                                             Email: abaldwin@goldbergsegalla.com




                                                   2
27419737.v1
              Case 3:20-cv-01156-RNC Document 9 Filed 08/18/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 18th day of August, 2020, a copy of the

foregoing was filed electronically. Notice of this filing will be sent by email to all parties by

operation of the Court’s electronic filing system as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System.




                                                    /s/ Andrew L. Baldwin
                                                    Andrew L. Baldwin




                                                3
27419737.v1
